Citation Nr: 1435204	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); in March 2014, the Board sought clarification of that opinion.  The Veteran received copies and was afforded opportunity to respond.  

[In October 2011, the Veteran revoked North Carolina Division of Veterans Affairs as his representative and indicated that he was preceding pro se.]  


FINDING OF FACT

The Veteran's ED was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

Service connection for ED, including as secondary to service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A November 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in July 2009.  The Board secured a VHA medical advisory opinion and an addendum VHA opinion in this matter.  The Board finds that the examinations and opinions, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant was advised of both opinions and had opportunity to respond.  The Board finds that the record as it stands includes sufficient competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs, including reports of June 1966 service induction and July 1968 service separation examinations, are silent for any complaints, findings, treatment, or diagnosis related to ED.  

A September 2004 VA treatment record shows that the Veteran was started on medication for psychiatric disability (ultimately diagnosed as PTSD).  January and September 2005 VA treatment records show diagnoses of PTSD and hypertension.  

A July 2005 private treatment record from Dr. T.C. shows diagnoses of PTSD and hypertension.  

In his October 2008 claim, the Veteran stated that he has had ED since 2002.  

An October 2008 VA record of treatment by a VA physician indicates that labs were ordered for the Veteran's ED which "may be related to use of Zoloft."  

November 2008 through May 2009 private treatment records show that the Veteran reported he had ED and a diagnosis of "ED, secondary to PTSD."  

February 2008 private treatment records from Dr. S.W. show a complaint of progressive ED, note a 20-year history of hypertension, and show diagnoses of ED and hypertension.  February and March 2008 private treatment records from Dr. S.W. indicate that a penile Doppler study revealed moderate arterial insufficiency and that Peyronie's disease and ED secondary to arterial insufficiency were diagnosed.  A June 2008 private treatment record shows a complaint of ED and diagnoses of ED and hypertension.  

On July 2009 VA examination, the examiner indicated that he had reviewed the Veteran's medical records and claims file.  The Veteran reported onset of ED in 2004 and that vaginal penetration was not possible.  Physical examination found a normal penis.  The diagnosis was ED.  The examiner indicated the most likely etiology of the Veteran's ED was PTSD, arterial insufficiency, and/or hypertension.  The examiner opined that "it is less likely as not" the Veteran's ED was caused by or permanently aggravated beyond its natural progression by service-connected PTSD.  The examiner explained that the Veteran had both ED and PTSD since 2004 with treatment for both since; there is chronicity and continuity of care of both ED and PTSD; however, the private physician's urology evaluation in 2009 noted arterial insufficiency as well which complicated the etiology of the ED.  The ED treatment failures so far, the PTSD treatment adjustment (approximately 6 months prior), and the treatment of both hypertension and dyslipidemia made it difficult to attribute ED solely to PTSD.  

A November 2009 VA treatment record shows that the Veteran reported that his ED began when he began taking Sertraline, Lisinopril, metoprolol, and hydrochlorothiazide for his PTSD and hypertension.  

In December 2013, the Board sought a VHA medical expert opinion from an urologist; and in March 2014 the Board sought an addendum opinion in this matter.  In the February 2014 opinion and the April 2014 addendum the consulting expert, who reviewed the Veteran's medical records and medical literature related to PTSD and ED, opined that "the most likely etiology for the veteran's erectile dysfunction is vascular disease."  The expert explained that the Veteran had enough comorbidity, such as systemic vascular disease (hypertension, coronary artery disease, and myocardial infarction) and dyslipidemia, as a main cause of ED.  The penile Doppler study in February 2008 demonstrated vascular disease of the penis, and it was very difficult to attribute ED to PTSD in the face of all these other problems.  In support of the opinion, the expert cited to abstracts from medical literature and a medical study, Sexual Functioning in War Veterans with Posttraumatic Stress Disorder.  The medical literature cited essentially concluded that there is an association between PTSD and ED, but a cause-effect relationship has not been established.  The only exception was the medical study report, Sexual Functioning in War Veterans with Posttraumatic Stress Disorder, which assessed sexual functioning in 101 war veterans with PTSD versus 55 healthy controls and found that patients with PTSD had more ED than the control group; however, Dr. R.S. noted that the study had a very small sample size.  

It is not in dispute that the Veteran has ED.  What he must show to establish service connection for the ED is that such disability is either directly related to his service or was caused or aggravated by a service-connected disability.  His STRs, including his July 1968 service separation examination, are silent for any complaints, findings, treatment, or diagnosis related to ED.  Notably, he does not argue that his ED is directly related to his service.  Consequently, service connection for ED on the basis that such disability became manifest in service and persisted is not warranted.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his ED is secondary to his service-connected PTSD.  As noted above, there are 3 requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has ED, the current disability for which service connection is sought.  He also has a service-connected disability, PTSD.  What he must still show to substantiate this claim is that the service-connected PTSD caused or aggravated the ED.  

The Veteran asserts that his medication for PTSD caused his ED.  The etiology of ED is a medical question beyond the scope of lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is a layperson his own opinion regarding a nexus between his service-connected PTSD or medication for that disability and his ED is not competent evidence; he does not cite to supporting medical literature/treatise evidence.  

The record includes medical evidence that tends to support the Veteran's claim that his ED is secondary to his service-connected PTSD and medical evidence that is against such claim.  When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The evidence that tends to support the Veteran's claim consists of an October 2008 VA treatment record that indicates that labs were ordered for the Veteran's ED which "may be related to use of Zoloft," and November 2008 through May 2009 private treatment records from Dr. E.B. that show a diagnosis of "ED, secondary to PTSD."  The October 2008 VA treatment record by a VA physician indicates that the Veteran's ED may be related to the use of Zoloft.  The Board notes that this opinion is phrased in speculative terms (i.e., possible).  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that the October 2008 opinion by a VA treatment provider is insufficient to establish that the Veteran's PTSD medication caused or aggravated the ED, and the opinion is of little probative value.  

Regarding Dr. E.B.'s diagnosis of ED secondary to PTSD, the Board notes that it is conclusory, and that Dr. E.B. did not include rationale, cite to medical literature/treatise for support, or show familiarity with the Veteran's entire medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  The treatment records from Dr. E.B., showing a diagnosis of ED secondary to PTSD, do not reflect awareness of the extent to which vascular disease has been implicated as a cause of his ED, including by diagnostic study.  Thus, the Board finds Dr. E.B.'s diagnosis to be of very limited, if any, probative value.  

The evidence that is against the Veteran's claim consists of February and March 2008 private treatment records from Dr. S.W. that indicate a penile Doppler study showed moderate arterial insufficiency and show diagnoses of Peyronie's disease and ED secondary to arterial insufficiency; the July 2009 VA examiner's opinion; and the February 2014 VHA opinion with April 2014 addendum.  

The February and March 2008 private treatment records from Dr. S.W. show that the diagnoses of Peyronie's disease and ED secondary to arterial insufficiency were based on diagnostic testing.  They contribute to an understanding of the Veteran's ED disability picture by identifying, based on diagnostic studies, a nonservice-related etiological factor for the ED.  

The July 2009 VA examiner opined that "it is less likely as not" the Veteran's ED was caused by or permanently aggravated beyond its natural progression by service-connected PTSD.  The examiner demonstrated familiarity with the Veteran's medical history, provided a rationale that employed sound reasoning, and pointed to alternative etiology (hypertension and dyslipidemia).  However, the examiner's opinion did not account for the Dr. E.B.'s conclusion that the Veteran's ED was secondary to the PTSD.  Therefore, the Board finds that opinion to be of some, but limited probative value.  

The February and April 2014 VHA expert opinions indicate that "the most likely etiology for the veteran's erectile dysfunction is vascular disease."  The expert expresses familiarity with the Veteran's medical history, and includes rationale that points to nonservice-related alternate more-likely etiology (vascular disease), and cites to medical literature/studies that while finding an association between PTSD and ED did not find a causal connection (rejecting, with rationale, the one study that tends to support a causal connection).  The Board finds the February and April 2014 VHA opinions, cumulatively, to be the most probative evidence in this matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for ED; therefore, the benefit of the doubt doctrine is not for application; the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal seeking service connection for ED, to include as secondary to service-connected PTSD, is denied.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


